     Case 1:18-cv-00748-AWI-JDP Document 40 Filed 11/16/20 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     LAWRENCE WILLIAMS,                           )     Case No. 1:18-cv-00748-AWI-JDP
                                                   )
9                     Petitioner,                  )                     ORDER
                                                   )               APPOINTING COUNSEL
10            vs.                                  )
                                                   )
11    JOE LIZARRAGA,                               )
                                                   )
12                    Respondent.                  )
                                                   )
13
              Petitioner has, under oath, sworn or affirmed as to his financial inability to employ
14
15   counsel or has otherwise satisfied this court that he is financially unable to obtain counsel and

16   wishes counsel be appointed to represent him. Therefore, in the interests of justice and pursuant

17   to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
              It is hereby ordered that Tony Farmani be appointed to represent the above defendant in
19
     this case effective nunc pro tunc to November 9, 2020.
20
              This appointment shall remain in effect until further order of this court.
21
22
     IT IS SO ORDERED.
23
24   Dated:      November 13, 2020
                                                         JEREMY D. PETERSON
25
                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
